In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00340-CV


                        VICKIE ANN SAMARRON, APPELLANT

                                            V.

                  REGENCE HEALTH NETWORK, INC., APPELLEE

                          On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
              Trial Court No. CI-12K-118, Honorable Roland D. Saul, Presiding

                                     January 14, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Vickie Ann Samarron has filed a motion to dismiss her appeal, signed

by appellant’s attorney, because the parties have resolved their issues.        Without

passing on the merits of the case, we grant the motion to dismiss pursuant to Texas

Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed the

appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

                                                        Brian Quinn
                                                        Chief Justice